Citation Nr: 0705827	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for general anxiety 
disorder, not otherwise specified, to include as secondary to 
service-connected hemorrhoids with impairment of rectal 
sphincter control.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



REMAND

The veteran served on active duty from April 1958 to 
April 1960.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The most recent medical treatment records in the veteran's 
claims file are from January 2005.  In response to the 
supplemental statement of the case sent to the veteran in 
October 2006, the veteran notified the Appeals Management 
Center (AMC) that he had been receiving treatment for general 
anxiety disorder, not otherwise specified, at the VA Medical 
Center in San Juan, and requested that the records be 
obtained.  Those records were not obtained before the appeal 
was re-certified to the Board.  VA has a duty to assist a 
claimant in obtaining evidence to substantiate his or her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, 
a remand is necessary to obtain the veteran's treatment 
records.  

Service connection on a secondary basis requires evidence 
that shows:  (1) a current disability exists; and (2) the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In August 2006, the veteran was given 
a VA compensation and pension (C&P) mental disorders 
examination.  The examiner determined that there is no basis 
to sustain any relationship/etiological, causal, or 
otherwise, between the veteran's service-connected 
hemorrhoids as the cause for development of a mental 
disorder, diagnosed as general anxiety disorder.  But the 
veteran's representative points out that the opinion does not 
address whether the veteran's general anxiety disorder is 
aggravated by his service-connected hemorrhoids disability.  
Thus, a supplemental opinion is required on that issue.  If 
the same examiner is not available to provide that opinion, 
schedule the veteran for an appropriate exam with another 
examiner.  

The veteran is hereby notified that if an examination is 
scheduled, it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED to the AMC in Washington, 
D.C., for the following action:

1.  Assist the appellant in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities from 
January 2005 (the date on the most recent 
treatment records in the claims file) to 
the present.  Associate any evidence 
obtained with the claims folder.  

2.  Thereafter, obtain a medical opinion 
on the issue whether the veteran's 
service-connected hemorrhoids disability 
makes worse the veteran's general anxiety 
disorder, not otherwise specified.  

If the examiner who performed the 
August 2006 C&P mental disorder 
examination is available, request from her  
an additional report that provides an 
opinion, with complete rationale, as to 
whether the veteran's service-connected 
disability of hemorrhoids with impairment 
of rectal sphincter control makes worse 
the veteran's current mental disorder.  If 
further examination of the veteran is 
necessary to provide that opinion, the 
veteran should be scheduled for an 
additional examination.  The claims file 
should be made available to the examiner.  

If the same examiner is not available to 
provide an additional report, schedule the 
veteran for an examination.  The claims 
file should be made available to the 
examiner.  The examiner should provide an 
opinion, with complete rationale, as to 
the following:  (a) What are the veteran's 
current mental disorder diagnoses?; (b) 
With respect to each diagnosis, is it more 
likely than not, as likely as, or less 
likely than not, that the veteran's mental 
disorder is caused by the veteran's 
service-connected hemorrhoids disability?; 
and (c) Does the veteran's service-
connected hemorrhoids disability make 
worse any mental diagnosis?  If the 
examiner provides an opinion that is 
contrary to one already of record, the 
examiner should point to specific findings 
and/or medical authority to explain why 
his or her opinion differs from the 
opinions already of record. The examiner 
should specifically comment on the 
findings made in the August 2006 and 
April 2005 reports and the May 2004 letter 
by the veteran's treating psychiatrist.     

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



